*758OPINION OF THE COURT
Memorandum.
On the appeal by the People, the order should be affirmed on the memorandum of the majority at the Appellate Division. We would also note that this protracted litigation could easily have been avoided if the prosecutor had simply sought permission to resubmit in accordance with the procedure expressly provided by law (CPL 210.20, subd 4).
The defendants’ appeal should be dismissed. In view of the fact that they were the respondents in the Appellate Division and that court affirmed, the determination was not adverse to the defendants as is required by CPL 450.90 (subd 1).
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in memorandum.
On the People’s appeal: Order affirmed.
On defendants’ appeal: Appeal dismissed.